            Case 2:17-cv-01654-MJH Document 12 Filed 02/06/19 Page 1 of 2

                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA, ex rel.                      )
LOUIS LONGO,                                           )      CIVIL ACTION NO. 17-1654
                                                       )
                        Plaintiff,                     )
                                                       )
       v.                                              )      JUDGE MARILYN J. HORAN
                                                       )
WHEELING HOSPITAL INC., R&V                            )
ASSOCIATES, LTD., and RONALD L.                        )
VIOLI,                                                 )
                                                       )      Electronic Filing
                        Defendants.                    )

                     UNITED STATES’ MOTION TO RESET DEADLINE

       The United States of America, through undersigned counsel, respectfully moves the Court

to reset deadlines affected by the recent lapse in appropriations, and in support thereof, states as

follows:

             1. On December 20, 2018, the Court ordered the United States to file and serve its

                complaint in intervention on or before February 18, 2019 (i.e., within sixty days of

                the Court’s December 21st Order).

             2. On December 26, 2018, Chief Judge Mark R. Hornak issued a Miscellaneous Order

                holding all civil cases in which the United States or an agency or officer thereof is

                a party, including this matter, in abeyance due to the lapse in Congressional

                appropriations (the “Stay Order”). See Exhibit A.

             3. On January 28, 2019, Chief Judge Hornak vacated the Stay Order and lifted the

                stay placed in this matter (the “Lift Order”). See Exhibit B.

             4. Pursuant to the Lift Order, counsel for the United States is directed file an amended

                scheduling order to adjust case-related dates by either the “35-day duration of the

                lapse in appropriation, or as are otherwise necessary or appropriate.” (Id.)
        Case 2:17-cv-01654-MJH Document 12 Filed 02/06/19 Page 2 of 2

          5. Accordingly, the United States respectfully requests that this Court enter an order

             resetting the deadline by which the United States must file and serve its complaint

             in intervention on defendants by thirty-five days, until and including March 25,

             2019.

          6. A Proposed Order consistent with the relief sought in this motion is attached.


Dated: February 6, 2019                            Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General
                                                   Civil Division

                                                   SCOTT W. BRADY
                                                   United States Attorney

                                                   /s/ Rohith V. Srinivas
                                                   MICHAEL D. GRANSTON
                                                   TRACY L. HILMER
                                                   ROHITH V. SRINIVAS
                                                   Attorneys, Civil Division
                                                   U.S. Department of Justice
                                                   175 N Street, N.E.
                                                   Washington, D.C. 20002
                                                   (202) 307-6604
                                                   Rohith.V.Srinivas@usdoj.gov

                                                   /s/ Colin J. Callahan
                                                   COLIN J. CALLAHAN
                                                   Assistant United States Attorney
                                                   Joseph F. Weis Jr. United States Courthouse
                                                   700 Grant Street, Suite 4000
                                                   Pittsburgh, PA 15219
                                                   (412) 894-7426
                                                   Colin.Callahan@usdoj.gov

                                                   Attorneys for the United States




                                              2
